EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated March 5, 2009, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Frozen Food Express Industries, Inc. on Form 10-K for the year ended December 31, 2008 which are incorporated by reference in this Registration Statement. We consent to the incorporation by reference in the Registration Statement of the aforementioned reports. /s/ Grant Thornton
